Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 1 of 29 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


     FIRTIVA CORPORATION,                               ) Civil Action No. 2:21-cv-111
                                                        )
     Plaintiff,                                         ) JURY TRIAL DEMANDED
                                                        )
     v.                                                 )
                                                        )
     FUNIMATION GLOBAL GROUP, LLC,                      )
                                                        )
     Defendant.                                         )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                 COMPLAINT



          Plaintiff Firtiva Corporation (“Firtiva”), by its undersigned counsel, for its Complaint

against defendant Funimation Global Group, LLC (“Funimation” or “Defendant”), states as

follows:

I.             NATURE OF THE ACTION

          1.        This is a patent infringement action to end Funimation’s unauthorized and

infringing manufacture, use, sale, offering for sale, and/or importation of methods and

products incorporating Firtiva’s patented inventions.

          2.         Firtiva is owner of all right, title, and interest in and to multiple United

States patents and patent applications including United States Patent No. 10,116,999 (the ‘999

Patent), issued October 30, 2018 and entitled “Method for Advertisers to Sponsor Broadcasts

Without Commercials.” A true and correct copy of the ‘999 Patent is attached as Exhibit A.
                                                    1
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 2 of 29 PageID #: 2




         3.       Funimation manufactures, provides, sells, offers for sale, imports, and/or

distributes products and services which directly infringe the ‘999 Patent. Further, Funimation

indirectly infringes the ‘999 Patent by inducing and/or contributing to infringement by others.

         4.       Firtiva seeks monetary damages and prejudgment interest for Funimation’s

past and continuing infringement of the ‘999 Patent.

II.           THE PARTIES
         5.       Plaintiff Firtiva Corporation is a corporation incorporated under the laws of

the State of Nevada and having its principal place of business at 10981 Willow Valley Ct Las

Vegas, NV 89135.

         6.       Defendant Funimation Global Group LLC is a limited liability company

organized and existing under the laws of Delaware and is authorized to do business in Texas.

         7.       Funimation has its principal place of business located at 1200 Lakeside

Parkway, Suite 100, Flower Mound, Texas 75028 within Denton County and this judicial

district.

         8.       Funimation may be served through its agent for service of process located at

211 E. 7th Street, Suite 620 Austin, TX 78701-3218.



III.          JURISDICTION AND VENUE
         9.       This is an action for patent infringement, which arises under the Patent

Laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 282, 284, and 285. This

Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331 and

1338(a).

         10.      The Court has personal jurisdiction over Funimation because it has

committed acts giving rise to this action within Texas and within this judicial district.

                                                  2
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 3 of 29 PageID #: 3




Funimation also regularly does business or solicits business in this District and in Texas,

engages in other persistent course of conduct and derives substantial revenue from products

and/or services provided in this District and in Texas, and has purposefully established

substantial, systematic and continuous contacts with this District and should reasonably expect

to be sued in a court in this District. For example, Funimation has a regular and established

place of business in the State of Texas and in this District, including its worldwide

headquarters located at 1200 Lakeside Parkway, Suite 100, Flower Mound, Texas 75028 and

including operating its online and mobile content platform in this District, and conducting

business with customers residing in this District and offers support service to customers in this

District and Texas. Funimation has committed acts of patent infringement and, as detailed

below, contributed to or induced acts of patent infringement by others in this District and

elsewhere in Texas. Funimation is registered to do business in Texas and maintains an agent

authorized to receive service of process within Texas. Given these contacts, the Court’s

exercise of jurisdiction over Funimation will not offend traditional notions of fair play and

substantial justice.

         11.       Venue is proper in the Eastern District of Texas under 28 U.S.C. §§1391

and 1400(b) because Funimation has an established place of business in this District,

including at 1200 Lakeside Parkway, Suite 100, Flower Mound, Texas 75028, has

committed acts within this District giving rise to this action and resulting in the derivation

of substantial revenue from goods and services provided to customers in Texas, and

Funimation continues to conduct business in this District, including one or more acts of

selling, using, importing, and/or offering for sale infringing goods and/or performing

support service to Funimation’s customers in this District.


                                                  3
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 4 of 29 PageID #: 4




IV.          FACTUAL ALLEGATIONS
Patent-in-Suit

         12.       The ‘999 Patent is generally directed toward improved signal processing

systems and methods of combining embedded information and content and in electronic
transmission to gather various information, such as viewing information and user

information, and for transmitting enticements based on at least one of the embedded
information, the viewing information, the user information, or the sponsor of a broadcast.

         13.       The ‘999 Patent further describes signal processing through use of a
multiplexer for inserting the embedded information into a transmission at pre-defined

intervals throughout the broadcast and the embedded information having at least one end-

of-slice marker that signals the end of a time slice which in turn corresponds to a sponsor
identification.

         14.       Mr. Robert Zeidman is the sole inventor and owner of the ‘999 Patent
which issued from a continuation of United States Patent Application No. 09/767,819 (the

“’819 Application”), filed on January 22, 2001. The United States Patent and Trademark

Office (the “USPTO”) issued the ‘999 Patent on October 30, 2018.
         15.       The specification of the ‘999 Patent identifies problems in the prior art

and claims improvements to these problems. Prior to the invention of the ‘999 Patent,
television shows and movies on network stations were broadcast to viewers throughout the

world at very little cost to the viewer, if any, because sponsors paid for the rights to insert

commercials into the show with the intent of enticing viewers to buy their products and/or
services. However, while demographic studies could determine the general characteristics

of viewers of any TV show, many commercials advertised products to people who had no
need for them. For example, pet products were seen by many people who did not have pets.

         16.       With some prior art solutions, information about users and viewing

habits would be communicated through devices external to the television such as a separate
computer or custom hardware, or would require a viewer to go to a website and manually

                                                   4
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 5 of 29 PageID #: 5




enter this information. Some prior art solutions would set up a special-purpose device

external to a television to record audio and then match the audio to known audio of
television shows to identify the content. Some prior art solutions required special tracking

programs to be installed on the viewer’s computer to track the viewing information. Some
prior art solutions required a second connection from the user’s computer, independent of

the one carrying the content, over which to send sponsor information, content information,

and viewer information. The ‘999 Patent solved this problem by, amongst other things,
using signal processing techniques to embed content and information about the content into

a single stream from a single source and extract the content from the embedded
information at the viewer’s computer.

         17.      As such, in or around the invention date of 2001, a technology was

needed by the sponsors that would help them sell their products to viewers who might
actually purchase them.

         18.      With the growing ubiquitous rollout of the Internet worldwide at the time
of the invention, and the decreasing costs for increasing bandwidth, targeted marketing

became possible using Internet technology. All of the above issues also applied to Internet
“broadcasts” of media, and solutions to the issues are implemented in the ‘999 Patent.

         19.      The ‘999 Patent was examined after the United States Supreme Court

decision in Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and enjoys the
presumption of validity.

         20.      The ‘999 Patent has a priority date of January 22, 2001. As of the priority
date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

         21.      For example, and as evidence of the stated non-routine aspects of the

inventions, during prosecution of the ‘999 Patent, the patent examiner considered whether
the claims of the ‘999 Patent were eligible under 35 U.S.C. §101 in view of the United

States Supreme Court’s decision in Alice Corp. v. CLS Bank International, 573 U.S. 208
(2014). The patent examiner affirmatively found that the claims are in fact eligible under

                                                 5
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 6 of 29 PageID #: 6




35 U.S.C. §101 because all pending claims were directed to patent-eligible subject matter,

because none of the pending claims were directed to an abstract idea, and because there
would be no preemption of the abstract idea or the field of the abstract idea.

         22.        The ‘999 Patent is valid and enforceable.
         23.        Firtiva is the assignee of and owns all right, title, and interests in the ‘999

Patent, including rights of recovery of damages for all past and future infringement thereof.

Firtiva Corporation and Its Pioneering Innovations


         24.        Established in 2013, Firtiva is a revolutionary video-on-demand

company as described in the advertising materials distributed by the company and shown in
Figure 1.




         Figure 1

         25.        Firtiva’s technology permits users to view content for free and without

the interruption of commercials. Instead, companies pay to sponsor content, and content

producers share the revenue whether they are large corporate studios, independent
filmmakers, or individuals. In return, viewers agree to receive special offers from these

sponsors for products they are likely to want. A viewer gives profile information to Firtiva


                                                    6
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 7 of 29 PageID #: 7




and allows Firtiva to track viewing habits. This information is used to generate emails

and/or text messages that are sent to users containing advertisements and other incentives
to purchase products. Firtiva offers broadcasters and sponsors access to a more granular

level of information about a user’s viewing habits as it tracks viewing of the entire content
than was previously possible. Firtiva is also able to track areas of the content that the user

viewed multiple times or skipped entirely to help further determine the user’s preferences.

         26.       Firtiva maintains its platform at www.firtiva.com.
         27.       Firtiva marks its goods and services with, among other things, the ‘999

Patent on its website.

                   COUNT I: INFRINGEMENT OF THE ‘999 PATENT

         28.       Firtiva incorporates paragraphs 1 through 28 by reference.
         29.       Funimation, without authorization or license from Firtiva, has been and

is presenting directly infringing, literally or under the doctrine of equivalents, at least claim

18 of the ‘999 Patent, pursuant to 35 U.S.C. §271(a), including through making, using,
selling, and/or offering for sale in the United States infringing products and services, and/or

importing into the United States, methods, services, systems, and products made in
accordance with the ‘999 Patent. Funimation is thus liable for direct infringement of the

‘999 Patent pursuant to 35 U.S.C. §271(a). Exemplary infringing products and services
include Funimation’s online and mobile “Funimation” content platforms (collectively, “the
Accused Instrumentalities,” as shown in Figure 2 and Figure 3, respectively).




                                                   7
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 8 of 29 PageID #: 8




         Figure 2




         Figure 3

         30.        As reflected in Funimation’s privacy policy, and from an analysis of


                                                 8
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 9 of 29 PageID #: 9




Funimation’s network communications, the Accused Instrumentalities include a computer-

implemented method comprising combining content with embedded information in a
broadcast by use of a multiplexer, the multiplexer inserting the embedded information into

the broadcast at pre-defined intervals throughout the broadcast by use of a timer. As
shown in Figure 4 when a user clicks on a video available on the Accused Instrumentality,

a video playback request is sent from the user’s device (“Client Device”) to the Funimation

servers (“Webservers”). This video playback request is specified by a hyperlink included
in the Accused Instrumentalities.




         Figure 4

         31.        Upon receiving the video playback request from the Client Device, the
Webservers prepare the broadcast by use of a multiplexer and insert embedded information
in a broadcast. The Webservers send the response to the video playback request to the
Client Device. For example, as shown in Figure 5, the Webservers’ response transmitted to

the Client Device includes the title image information, content name, and video ID

corresponding to the broadcast. The Webservers also transmit the audio and video portion
of the broadcast and the corresponding subtitles to the Client Device.




                                                 9
38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 10 of 29 PageID #: 10




          Figure 5

          32.        Additionally, the Funimation’s Privacy Policy page

 (https://www.sonypictures.com/corp/privacy.html), which is attached as Exhibit B hereto, and

 incorporated herein in its entirety, further demonstrates and confirms the Accused

 Instrumentalities combine content with embedded information in a broadcast by use of a

 multiplexer, the multiplexer inserting the embedded information into the broadcast at pre-defined

 intervals throughout the broadcast by use of a timer, as shown in Figure 6:




                                                 10
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 11 of 29 PageID #: 11




          Figure 6

          33.        As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include the embedded

 information including at least one end-of-slice marker that signals the end of a time slice. For

 example, as shown in Figure 7, the sponsor identification comprising element “adId” (see box

 labeled A) and element “url” (see box labeled B) are associated with the end-of-slice marker.

 The end of a time slice is associated with the “tpos” element which in this example has an

 identified value of “132” as shown in Figure 8. The “132” relates to the time in number of

 seconds that the viewer spent viewing the content corresponding to the slice (see Figure 9),

 thereby associating a corresponding sponsor identification with the time slice.
                                                  11
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 12 of 29 PageID #: 12




          Figure 7




          Figure 8




                                      12
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 13 of 29 PageID #: 13




          Figure 9

          34.        As shown in Figure 10 a sponsor identification comprising the “url” (see box

 labeled C) and “adid” elements (see box labeled A) is associated with the end-of-slice marker

 that signals a subsequent end of a time slice determined by the “tpos” element with the

 corresponding value of “672” (see box labeled B). The “672” relates to the number of seconds

 that the viewer spent viewing the content corresponding to the slice from a point in the broadcast

 after which an enticement is transmitted by the Webservers to the Client Device.




                                                  13
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 14 of 29 PageID #: 14




          Figure 10

          35.   As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include transmitting

 the broadcast including the embedded information and the content, the embedded

 information including data associated with the content, the data comprising at least one of a

 TV channel, content name, timestamp, the time slice, and the sponsor identification.

          36.   In particular, the Webservers transmit a response to the Client Device that

 includes the content and the embedded information, where the embedded information

 includes data comprising at least one of a TV channel, content name, timestamp, the time

 slice, and the sponsor identification. (see Figure 13). For example, as shown in Figure 11,

 the Webservers transmit an audio and video portion of the broadcast to the Client Device

 identified as “…_Layer6_00001.ts” (See box labeled A in Figure 11) in raw encoded

 format (See box labeled B in Figure 11).




                                                 14
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 15 of 29 PageID #: 15




          Figure 11

          37.   As shown in Figure 12, the Webservers also transmit subtitles associated

 with the broadcast to the Client Device.




                                                15
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 16 of 29 PageID #: 16




          Figure 12

          38.   Additionally, the Funimation’s Privacy Policy page

 (https://www.sonypictures.com/corp/privacy.html), which is incorporated herein in its

 entirety and enclosed as Exhibit B, demonstrates and confirms the Accused

 Instrumentalities transmit the broadcast including the embedded information and the

 content, the embedded information including data associated with the content, the data

 comprising at least one of a TV channel, content name, timestamp, the time slice, and the

 sponsor identification, as shown in Figure 13:




                                                  16
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 17 of 29 PageID #: 17




          Figure 13

          39.    As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include receiving

 from a device, a user identifier and viewing information.

          40.   In particular, the Accused Instrumentality receives, from the Client Device,

 a user identifier and viewing information, the viewing information specifying how much

 time a viewer spent viewing the content corresponding to the time slice. For example, as

 shown in Figure 14, the Webservers receive information that allows the viewer type to be

 determined as “Repeat” or “New” (see box labeled A) . As another example, as shown in

 Figure 14, the Webservers receives information that allows the viewer to be determined as
                                                17
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 18 of 29 PageID #: 18




 a subscribed user along with the subscription frequency and viewer’s country (see box

 labeled B). As another example, as shown in Figure 14, the Webservers receive other

 viewer information such as the viewer’s playback preferences, the viewer’s gender

 identified as “customerGender,” the user’s ID identified as “userID,” and the user’s age

 (see box labeled C).




          Figure 14

          41.   As another example, as shown in Figure 15, the Webservers set cookie data

 “uid” received from the Client Device for identification of user and viewer information.




                                                18
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 19 of 29 PageID #: 19




          Figure 15

          42.   As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include the viewing

 information specifying how much time a viewer spent viewing the content corresponding

 to the time slice. For example, this can be identified by the value of corresponding to the

 “tpos” element, where the “tpos” element relates to the number of seconds of broadcast

 viewed by the remote viewer from the start of the broadcast after which the specific

 enticement is presented to the remote viewer. As the broadcast is streamed on the Client

 Device, the Client Device is able to determine how much time a viewer spent viewing the

 corresponding time slice. Before the viewer information specifying the amount of

 broadcast viewed by the remote viewer equals the number of seconds specified by the

 “tpos” element, i.e., 132 seconds (See box labeled B of Figure 16), the Client Device sends

 a request to the Webservers to obtain from the Webservers the specific enticement (See box

 labeled A of Figure 16) associated with the amount of the broadcast viewed by the remote

 viewer. This request includes viewing information specifying how much time a viewer

 spent viewing the content corresponding to the time slice (See box labeled B of Figure 15).


                                                 19
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 20 of 29 PageID #: 20




          Figure 16

          43.   Additionally, Funimation's Privacy Policy page

 (https://www.sonypictures.com/corp/privacy.html), which is incorporated herein in its

 entirety and enclosed as Exhibit B, demonstrates and confirms the Accused

 Instrumentalities receive, from a device, a user identifier and viewing information, the

 viewing information specifying how much time a viewer spent viewing the content

 corresponding to the time slice, as shown in Figure 17:




                                                 20
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 21 of 29 PageID #: 21




          Figure 17

          44.   As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include retrieving

 user information associated with the user identifier. For example, as shown in Figure 16

 above, the Webservers receive a user information associated with the user identifier “uid”

 (See box labeled C) from the Client Device.

          45.   Additionally, Funimation's Privacy Policy page

 (https://www.sonypictures.com/corp/privacy.html), which is incorporated herein in its

 entirety and enclosed as Exhibit B, demonstrates and confirms the Accused

 Instrumentalities retrieve user information associated with the user identifier, as shown in
                                                 21
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 22 of 29 PageID #: 22




 Figure 18:




          Figure 18

          46.   As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include searching a

 database for an enticement based on the user information, the viewing information, and the

 sponsor identification. Upon receiving user information, viewer information, and/or

 sponsor information, the Webservers search a database for an enticement or ad based on

 the user information, the viewing information, and the sponsor identification. For example,

 Figure 19 and Figure 20 show screenshots of differing enticements associated with content

 demonstrating the Accused Instrumentalities functionality of searching a database for

 various enticements based on the user information, the viewing information, and the

 sponsor identification.




                                                22
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 23 of 29 PageID #: 23




          Figure 19




          Figure 20

          47.   As reflected in Funimation’s privacy policy, and from an analysis of

 Funimation’s network communications, the Accused Instrumentalities include transmitting


                                                23
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 24 of 29 PageID #: 24




 the enticement based on at least one of: the embedded information, the viewing

 information, the user information, and a sponsor of the broadcast. The Webservers

 transmit the enticement or ad based on at least one of the embedded information, the

 viewing information, the user information, and a sponsor of the broadcast to the Client

 Device. For example, as discussed earlier, the Client Device transmits a request to obtain

 specific enticement based on the viewing information including the amount of broadcast

 viewed by the remote viewer, the user information, and the sponsor information to the

 Webservers. In response to this request, the Webservers transmit the enticement or an ad

 to the Client Device. Additionally, Funimation’s Privacy Policy page

 (https://www.sonypictures.com/corp/privacy.html), which is incorporated herein in its

 entirety, indicates that the Accused Instrumentality transmits the enticement based on at

 least one of: the embedded information, the viewing information, the user information, and

 a sponsor of the broadcast:

                USE OF INFORMATION
                SPE may use information about you, including SPE-Collected PI
                and other Personal Information, for any purposes consistent with
                SPE’s statements under this Privacy Policy and not prohibited by
                applicable law, including, without limitation, the following:
                      Allow you to participate in the features we offer on the
                       Service;
                      Facilitate, manage, personalize, and improve your online
                       experience;
                      Process your registration and/or upload your User
                       Generated Content (“UGC”). (For more information on
                       how UGC is treated under the Service’s Terms of Use click
                       here. For more on the public nature of UGC, see Section 5);
                      Transact with you, provide services or information you
                       request, respond to your comments, questions and requests,
                       serve you content and/or advertising, and send you
                       notices;


                                                 24
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 25 of 29 PageID #: 25




                       For Sony group companies’ marketing and other purposes
                        including identity resolution;
                       Improve the Service and for any other internal business
                        purposes;
                       Tailor our content, advertisements, emails, SMS/Text
                        messages and offers;
                       Fulfill other purposes disclosed at the time you provide
                        Personal Information or otherwise where we are legally
                        permitted or are required to do so;
                       Determine your location and manage digital content rights
                        (e.g., territory restrictions); and
                       Prevent and address fraud, breach of policies or terms, and
                        threats or harm.
          48.    Funimation has had actual knowledge of its infringement of the ’999 Patent

 since at least the time of service of this Complaint and continues to infringe the ’999 Patent

 notwithstanding that knowledge.

          49.    Funimation actively encourages, directs, and controls third parties, including

 its customers and partners, to use the Accused Instrumentalities in an infringing manner,

 including through Funimation’s website, advertisements, documentation/instructional

 material, customer support, application and feature descriptions, and in-application

 instructions.

          50.    Firtiva is informed and believes, and on this basis alleges, that from at least

 the time of service of this Complaint, Funimation is inducing infringement of the ’999

 Patent, literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b),

 by knowingly encouraging or aiding third parties to make, use, sell or offer to sell the

 Accused Instrumentalities in the United States, or to import the Accused Instrumentalities

 into the United States, and/or in violation of 35 U.S.C. § 271(f)(1), by supplying or causing

 to be supplied the Accused Instrumentalities in or from the United States, without license


                                                   25
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 26 of 29 PageID #: 26




 or authority from Firtiva, with knowledge of or willful blindness to the fact that Firtiva’s

 actions will induce others, including but not limited to its customers, partners, and/or end

 users, to directly infringe the ’999 Patent. Firtiva is further informed and believes, and on

 this basis alleges, that Funimation has intentionally aided and encouraged third parties

 (including Funimation’s customers, partners, and/or end users) to use the Accused

 Instrumentalities in the United States in a manner that it knows would infringe or have a

 high probability of infringing the ’999 Patent, with the specific intent that those performing

 the acts infringe the ’999 Patent.

          51.   Firtiva is informed and believes, and on this basis alleges, that from at least

 the time of service of this Complaint, Funimation is contributorily infringing the ’999

 Patent, literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(c),

 by selling, offering to sell, and/or importing into the United States, and/or in violation of 35

 U.S.C. § 271(f)(2), by supplying or causing to be supplied in or from the United States, the

 Accused Instrumentalities for use in infringing the ’999 Patent, constituting a material part

 of the invention, knowing the Accused Instrumentalities to be especially made or especially

 adapted for use in infringing the ’999 Patent. Firtiva is further informed and believes, and

 on this basis alleges, that the Accused Instrumentalities is not a staple article or commodity

 of commerce suitable for substantial non-infringing use.

          52.   Firtiva is informed and believes, and on this basis alleges, that these third

 parties have infringed and will infringe the ’999 Patent by using the Accused

 Instrumentalities in violation of 35 U.S.C. § 271(a).

          53.   As a result of Funimation’s infringement of the ’999 Patent, Firtiva has been

 damaged. In addition, Funimation’s infringing acts and practices have caused and are


                                                  26
 38119966.2
      Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 27 of 29 PageID #: 27




       causing immediate and irreparable harm to Firtiva. Firtiva is entitled to recover for

       damages sustained as a result of Funimation’s wrongful acts in an amount yet to be

       determined and to receive such other and further relief, including equitable relief, as this

       Court deems just and proper.

                54.    Firtiva is further informed, and on this basis alleges, that Funimation’s

       infringement of the ’999 Patent has been and continues to be deliberate and willful, and,

       therefore, this is an exceptional case warranting an award of enhanced damages for up to

       three times the actual damages awarded and attorney’s fees to Funimation pursuant to 35

       U.S.C. §§ 284-285. As noted above, Funimation has had knowledge of the ’999 Patent and

       its infringement thereof, and yet has deliberately continued to infringe in a wanton,

       malicious, and egregious manner, with reckless disregard for Firtiva’s patent rights. Thus,

       Funimation’s infringing actions have been and continue to be consciously wrongful.

                55.    To the extent 35 U.S.C. § 287 is determined to be applicable, Firtiva is

       informed and believes its requirements have been satisfied with respect to the ’999 Patent.

                56.    Funimation’s use of the ‘999 Patent is not licensed or authorized by Firtiva

       in any way. Firtiva has not licensed the ‘999 Patent to Funimation.

V.     DEMAND FOR JURY TRIAL

                Pursuant to Federal Rule of Civil Procedure 38(b), Firtiva hereby demands a trial by jury

       of any and all issues triable of right before a jury.


VI.    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Firtiva Corporation respectfully requests that the Court:
                A.        Enter a judgment that Funimation has infringed, contributorily

       infringed, and/or induced infringement of one or more claims of the ‘999 Patent;
                B.        Enter a judgment awarding Plaintiff Firtiva all damages adequate to
                                                          27
       38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 28 of 29 PageID #: 28




 compensate it for Defendant Funimation’s direct or contributory infringement of, or inducement

 to infringe, the ‘999 Patent, including all pre-judgment and post-judgment interest at the

 maximum rate permitted by law;

          C.       Declare that the ‘999 patent is valid and enforceable;

          D.       Order Funimation to pay damages adequate to compensate Firtiva for
 Funimation’s infringement, together with interest and costs under 35 U.S.C. § 284;

          E.       Order Funimation to play supplemental damages to Firtiva, including

 interest, with an accounting, as needed;
          F.       Declare this case exceptional pursuant to 35 U.S.C. § 285;

          G.       Declare that Funimation’s infringement is willful and that the damages

 awarded to Firtiva should be enhanced up to three times the actual damages awarded;
          H.       Award Plaintiff Firtiva its costs, disbursements, expert witness fees, and

 attorneys’ fees incurred in prosecution this action, with interest; and
          I.       Award Plaintiff Firtiva other such and further relief, including equitable

 relief, as this Court deems just and proper.




                                                  28
 38119966.2
Case 2:21-cv-00111-JRG-RSP Document 1 Filed 03/31/21 Page 29 of 29 PageID #: 29




 Dated: March 31, 2021                Respectfully submitted,

                                      /s/Brian R. Michalek w/permission Andrea L.
                                      Fair
                                      Brian R. Michalek (pro hac vice pending)
                                      brian.michalek@saul.com
                                      Saul Ewing Arnstein & Lehr LLP
                                      161 N. Clark St., Suite 4200
                                      Chicago, IL 60601
                                      Telephone: 312-876-7100
                                      Facsimile: 312-876-0288

                                      Brian Landry (pro hac vice pending)
                                      brian.landry@saul.com
                                      Saul Ewing Arnstein & Lehr LLP
                                      131 Dartmouth Street, Suite 501
                                      Boston, MA 02116
                                      Telephone: 617-723-3300
                                      Facsimile: 617-723-4151

                                      Of Counsel:

                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      E-mail: claire@wsfirm.com
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      E-mail: andrea@wsfirm.com
                                      WARD, SMITH & HILL, PLLC
                                      1507 Bill Owens Parkway
                                      Longview, Texas 75604
                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)


                                      Attorneys for Plaintiff Firtiva Corporation




                                      29
 38119966.2
